Citation Nr: 1816502	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  07-12 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and schizoaffective disorder.

3. Entitlement to service connection, to include on a secondary basis, for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M. B.
ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2017, the Veteran testified at a videoconference Board hearing before the undersigned at the New York RO.  A transcript of that hearing is of record.

The Board previously remanded these claims in October 2013 and September 2017 for additional development.  Such development has been completed and these matters are returned to the Board for further consideration.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the PTSD, depression, and schizoaffective disorder diagnoses of record, the Board has recharacterized the claim as reflected on the title page.

The issues of entitlement to service connection for an acquired psychiatric disorder  and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. A February 2004 rating decision denied service connection for PTSD; the Veteran was notified of the decision and of his appellant rights, but he did not appeal.

2. Evidence received since the February 2004 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The February 2004 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. New and material evidence has been received since the February 2004 rating decision and the requirements to reopen the claim of entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in December 2005.

For new and material claims, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, however, as the Board is reopening the Veteran's claim of entitlement to service connection for PTSD, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.

In September 2017, the Board remanded the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for PTSD for additional development.  Pursuant to the Board's remand, the AOJ reviewed additional evidence submitted, readjudicated the issue on appeal, and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

II. Claim to Reopen

Rating actions from which an appeal is not perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.

In a February 2004 rating decision, the RO denied service connection for PTSD based on a lack of evidence confirming the Veteran's claimed stressor pertaining to a PTSD diagnosis.  The pertinent evidence of record at the time of the February 2004 rating decision consisted of the Veteran's service treatment records (STRs), military personnel records (MPRs), post-service VA treatment records, a June 2002 PTSD questionnaire, and a June 2003 VA examination.

The Veteran was notified of the February 2004 rating decision, but he did not file a timely appeal, and no new and material evidence was received within a year of the rating decision.  Therefore, the February 2004 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103 (2017).

The pertinent evidence received since the February 2004 rating decision includes a January 2006 statement from the Veteran pertaining to his alleged in-service stressor, a January 2006 VA examination report, a January 2006 lay statement from J. C., a fellow comrade from service, post-service VA treatment records, and the Veteran's April 2017 videoconference Board hearing testimony.

In his January 2006 statement, the Veteran provided more details pertaining to his claimed in-service stressor, specifically the approximate date and location of the alleged in-service stressor, as well as his unit assignment.

The January 2006 VA examination report reflects a diagnosis of PTSD, as well as a history of schizoaffective disorder.  The examiner opined that the Veteran has PTSD symptoms most likely caused by or a result of war.  

In his January 2006 statement, J. C. indicated that he was stationed at Fort Bragg at the same time as the Veteran.  He recalled reading in the Stars & Stripes military newsletter about an incident involving a 155 howitzer backfiring and killing a number of enlisted men.

Post-service VA treatment records reflect the Veteran was diagnosed with PTSD, depression, and schizoaffective disorder during the period on appeal.

During the Veteran's April 2017 Board hearing, the Veteran testified that his alleged in-service stressor occurred between 1977 and 1978 at Fort Bragg.  He indicated that he currently receives treatment through VA for PTSD.

The Board finds that new and material evidence has been presented to reopen the claim.  The Veteran's January 2006 statement, the January 2006 VA examination report, J. C.'s January 2006 statement, post-service VA treatment records, and the Veteran's April 2017 Board hearing testimony are new since they are neither cumulative nor redundant of the evidence that was of record in February 2004.  This evidence is also material because, accepting the evidence as credible for the purpose of reopening the claim, the evidence tends to show the Veteran's current psychiatric disability, to include PTSD, as well as prior diagnoses during the period on appeal, to include depression and schizoaffective disorder, may be related to his military service, as the Veteran has reported an in-service stressor that he claims he experienced while stationed at Fort Bragg in North Carolina.

Thus, the Board finds that new and material evidence has been submitted and the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder must be granted.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened; the appeal is granted to this extent only.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

Acquired Psychiatric Disorder

During his April 2017 Board hearing, the Veteran testified that he continues to receive medical treatment from the VA Hudson Valley Health Care System in Montrose, New York for PTSD.  On remand, the AOJ should obtain any outstanding VA treatment records.

Evidence of recent VA treatment for multiple psychiatric disorders, to include PTSD, depression, and schizoaffective disorder, is confirmed through VA treatments records from 2013 to early 2017.  While the Veteran was afforded a VA examination in January 2006, the Board finds this examination is inadequate, as the examiner indicated he did not have access to the Veteran's claims file to review in conjunction with the examination.  Additionally, as noted above, the Board has recharacterized the claim as an acquired psychiatric disorder to include PTSD, depression, and schizoaffective disorder, which the Veteran has been diagnosed with throughout the period on appeal.  As such, a new VA examination is necessary to determine the nature and etiology of any psychiatric disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Board finds that a remand is necessary to conduct further development of the Veteran's claimed stressor event.  In his April 2017 Board hearing testimony, the Veteran indicated his stressor event occurred between 1977 and 1978 while stationed at Fort Bragg with the 18th Airborne Corps Field Artillery C 1/73 Field Artillery FDC.  The RO attempted to verify this event through the Center for Research of Unit Records in January 2004 for only the fall 1978 period.  Further, as the Veteran's comrade, J. C., indicated in his January 2006 statement, the Stars & Stripes military newsletter during 1978 covered a 155 howitzer incident which killed a number of enlisted men.  Accordingly, the Board finds that the RO should contact the U.S. Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's claimed in-service stressor.

Low Back Disability

The Veteran asserts he has a low back disability caused by his service-connected right and left knees.  Post-service treatment records show reported symptoms of low back pain as well as lumbar spine images that reflect small disc herniation.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any diagnosed back disability.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources and authorization by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, to include treatment records from the VA Hudson Valley Health Care System in Montrose, New York.  Copies of any outstanding VA treatment records should be added to the Veteran's electronic claims file.

2. Thereafter, undertake any necessary action to attempt to verify the occurrence of the Veteran's alleged in-service stressor.  Forward to the JSRRC all supporting evidence (to include evidence submitted by the Veteran in 2006 pertaining to a 155 howitzer explosion at Fort Bragg, North Carolina around approximately 1977 or 1978, as well as a Stars & Stripes military newsletter in 1978 featuring a story on the explosion).  The JSRRC should be requested to indicate whether the claimed stressor event is corroborated by the research.  If multiple requests are required to obtain all the information sought, they should be made.  If JSRRC's research of available records for corroborating evidence leads to negative results, notify the Veteran and his representative, and afford them the opportunity to respond. 

3. Schedule the Veteran for a VA examination with a psychiatrist or a psychologist to obtain a medical opinion concerning the etiology of any present psychiatric disorder, to include PTSD, depression, and schizoaffective disorder.  A complete history from the Veteran should be obtained and recorded. The examiner must consider each of the identified stressors.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Provide a full multiaxial diagnosis. Specifically state whether each criterion under DSM-IV or DSM-V for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis of any other psychiatric disorder. The examiner should consider the diagnosis of depression and schizoaffective disorder in the Veteran's post-service VA treatment records.

b) If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent greater probability) that the PTSD is due to active service.

c) With respect to each diagnosis other than PTSD identified, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disorder is etiologically related to any incident of the Veteran's active service. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

4. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed low back disability.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed low back disability is etiologically related to the Veteran's active service.

b) Is it at least as likely as not (50 percent probability or greater) that any diagnosed low back disability is caused by the Veteran's service-connected disabilities, to include degenerative joint disease of the right and left knees.

c) Is it at least as likely as not (50 percent probability or greater) that any diagnosed low back disability is aggravated by the Veteran's service-connected disabilities, to include degenerative joint disease of the right and left knees.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5. After completing all indicated development, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


